Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.79 Filed 12/16/20 Page 1 of 16

\\

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case:2:20-cr-20594

United States of America, Judge: Hood, Denise Page
MJ: Patti, Anthony P.
Plaintiff, Filed: 12-16-2020 At 12:51 PM
INDI USA V. HASANZADEH (DA)
V. Violations:
Amin Hasanzadeh, 50 U.S.C. § 1705
(International Emergency Economic
Defendant. Powers Act)

31 C.F-R. Part 560
(Iranian Transactions and Sanctions
Regulations)

 

INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

1. Amin Hasanzadeh (“HASANZADEHY’) is an Iranian national who, at
all times relevant to this Indictment, lived and worked in the Eastern District of
Michigan and became a Legal Permanent Resident of the United States on or about
August 24, 2013.

2. Coconspirator A, the brother of HASANZADEH,, is a citizen of Iran
and resided in Iran continuously during all times relevant to this Indictment.

3. Coconspirator B is a citizen of Iran who resided in Iran continuously

during all times relevant to this Indictment.

1
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.80 Filed 12/16/20 Page 2 of 16

4. The relationship between HASANZADEH, Coconspirator A, and
Coconspirator B dates back at least a decade to when HASANZADEH still lived in
Iran. In 2008, HASANZADEH wrote a business plan in Persian (commonly
referred to as Farsi) for an Iranian company named Kavoshe Samaneh Ayria Asia
Company, with a business address in Tehran, Iran. The proposed business product
was uninterruptable power supplies. In the business plan, HASANZADEH was
identified as the company’s founder, Coconspirator A was identified as a
coworker, and Coconspirator B was identified as a consultant. Under the
“Important business risk” section of the business plan, “Sanctions on Imported
parts” was listed.!

THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT AND
THE IRANIAN TRANSACTIONS AND SANCTIONS REGULATIONS

5. The International Emergency Economic Powers Act (“IEEPA”)
authorizes the President of the United States to deal with “unusual and
extraordinary threat[s] . . . to the national security, foreign policy, or economy of
the United States” by declaring a national emergency with respect to such threats.
50 U.S.C. § 1701(a). Since 1979, and through the present day, U.S. presidents have
repeatedly declared that the actions and policies of the Government of Iran

(“GOI”) pose a threat to the United States’ national security including, among

 

‘Note that this translation is not a verbatim translation of the original Farsi.
2
 

‘ _ Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.81 Filed 12/16/20 Page 3 of 16

other actions, the GOI’s pursuit of nuclear weapons and its sponsorship of
terrorism.

6. Since 1979, the United States has adopted a series of statutes,
executive orders, and regulations designed to check the national security threat
posed by the GOI’s policies and actions, including the Iranian Transactions and
Sanctions Regulations (“ITSR”). 31 C.F.R. Part 560. The ITSR target, among other
things, exports of technology from the United States or by U.S. persons to Iran.

7. The Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury administers and enforces economic and trade sanctions
based on U.S. foreign policy and national security goals against targeted foreign
countries and regimes, terrorists, international narcotics traffickers, those engaged
in activities related to the proliferation of weapons of mass destruction, and other
threats to the national security, foreign policy, or economy of the United States.
OFAC issued the ITSR.

8. Without a license from OFAC, the ITSR prohibit the following:

a. “The exportation, reexportation, sale, or supply, directly or
indirectly, from the United States, or by a United States person,
wherever located, of any goods, technology, or services to Iran or

the Government of Iran.” 31 C.F.R. § 560.204.
 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.82 Filed 12/16/20 Page 4 of 16

b. “Any transaction on or after the effective date [meaning 1979] that
evades or avoids, has the purpose of evading or avoiding, causes a
violation of, or attempts to violate any of the prohibitions set forth
in this part” and “[a]ny conspiracy formed to violate any of the
prohibitions set forth in this part.” Jd. § 560.203.

c. “The release of technology or software in the United States, or by a
United States person wherever located, to any person . . . if made
with knowledge or reason to know the technology is intended for
Iran or the Government ofIran....” Jd. § 560.418.

9. Pursuant to IEEPA, “i]t shall be unlawful for a person to violate,
attempt to violate, conspire to violate, or cause a violation of any license, order,
regulation, or prohibition issued under this title.” 50 U.S.C. § 1705(a).

10. The Grand Jury incorporates by reference and realleges these General
Allegations into each and every count of this Indictment as though fully alleged
therein.

COUNT ONE
50 U.S.C. § 1705 and 31 C.F.R. Parts 560.203, 560.204, and 560.418 -

Conspiracy to unlawfully export technology to Iran and
to defraud the United States

11. From in or about November 2014, up to and including June 2016, in

the Eastern District of Michigan and elsewhere, HASANZADEH, Coconspirator
 

 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.83 Filed 12/16/20 Page 5 of 16

A, and Coconspirator B did willfully and unlawfully combine, conspire, and agree
together, with each other, and with other persons, both known and unknown to the
Grand Jury, to commit offenses against the United States, to wit to export and
supply and caused to be exported and supplied from the United States to Iran,
technology, including schematics, layouts, designs, projects, diagrams,
performance reports, and other documents and data, without having first obtained
the required licenses from OFAC, in violation of Title 50, United States Code,
Section 1705 (IEEPA), and Title 31, Code of Federal Regulations, Parts 560.203,
560.204, and 560.418 (ITSR).
OBJECT OF THE CONSPIRACY

12. The object of the conspiracy was to transfer technology to Iran,
including to Coconspirator A and Coconspirator B who resided and worked in Iran,
without first obtaining the required licenses from OFAC, as required by law, in
violation of 50 U.S.C. § 1705 and 31 C.F.R. Parts 560.203, 560.204, and 560.418.

MANNER AND MEANS OF THE CONSPIRACY

13. The conspirators used the following manner and means to accomplish
their objectives.

14. In the fall of 2014, HASANZADEH applied for a job as a senior

hardware engineer at Company A..Company A is a technology company located in
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.84 Filed 12/16/20 Page 6 of 16

the Eastern District of Michigan that has domestic and international clients in,
among other sectors, the automotive and aerospace industries.

15. In November and December 2014, before he began working for
Company A, HASANZADEH emailed technical job specifications and
descriptions of Company A’s technology architecture and platforms to
Coconspirator A in Iran.

16. Onor about January 12, 2015, HASANZADEH began employment
with Company A as a senior hardware engineer.

17. Asasenior hardware engineer, HASANZADEH was given access to
Company A’s highly sensitive confidential and proprietary technology in the form
of schematics, layouts, designs, projects, diagrams, performance reports, and other
documents and data. During his employment with Company A, HASANZADEH
was granted access to some of Company A’s most sensitive and valuable projects
and proprietary technology.

18. Six days after beginning employment with Company A (on the first
weekend of his employment), HASANZADEH surreptitiously began emailing
Company A’s confidential and proprietary documents and data, as well as
confidential documents and information from Company A’s customers and

partners, to, among others, Coconspirator A in Iran.
 

 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.85 Filed 12/16/20 Page 7 of 16

19. HASANZADEH concealed these transfers from Company A by first
transferring the documents, data, and information to his personal email account and
then sending the materials from his personal email account to, among others,
Coconspirator A and Coconspirator B in Iran.

20. For about the next year and a half, HASANZADEH, without
Company A’s knowledge or consent, sent to Iran hundreds of Company A’s
proprietary and highly valuable schematics, layouts, designs, projects, diagrams,
performance reports, and other documents and data. HASANZADEH emailed the
bulk of Company A’s misappropriated materials to Coconspirator A and/or
Coconspirator B.

OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

21. Onor about November 15, 2014, HASANZADEH sent Coconspirator
A an email with the subject line, “Fwd: [Company A] Hardware Engineer”. The
email contained a job description for Company A’s Hardware Engineering Team.

22. Onor about December 18, 2014, HASANZADEH received an email
from the recruiting agency that facilitated HASANZADEH’s employment at
Company A. The email contained a suggested reading list, requested by
HASANZADEH, related to HASANZADEH’s prospective employment at

Company A.
 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.86 Filed 12/16/20 Page 8 of 16

23. Onor about December 20, 2014, HASANZADEH forwarded the
suggested reading list to Coconspirator A with the subject line, “We need to talk.”

24. Onor about January 12, 2015, HASANZADEH began working for
Company A in the Eastern District of Michigan.

2019 D&

25. Onor about January 12, 2020, HASANZADEH signed his Employee
Agreement with Company A, in which he agreed, among other things, “not to use
or disclose, directly or indirectly” for his ““own benefit or for the benefit of
another” Company A’s trade secrets and “not to disclose any information which is
confidential to any” Company A customer/partner.

26. Onor about January 18, 2015, HASANZADEH sent an email from a
personal email account to the same personal email account with the subject line,
“Data Sheet” and attached four technical documents that he received as a result of
his employment with Company A. HASANZADEH then forwarded that email to
Coconspirator A and, in a follow-up email later the same day, HASANZADEH
sent Coconspirator A another document and directed him to specific pages within
the documents. One of the documents that HASANZADEH emailed to
Coconspirator A was marked “Confidential” and belonged to an identified U.S.
company that was a partner of Company A. Another document that

HASANZADEH sent to Iran was marked “NDA Confidential” and belonged to

Company A.
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.87 Filed 12/16/20 Page 9 of 16

27. From on or about March 2, 2015 through March 13, 2015,
HASANZADEH sent a series of emails from his personal email account to
Conspirator B, blind copying (bec) Coconspirator A. Attached to those emails were
highly sensitive and proprietary technical documents and data belonging to
Company A.

28. At approximately 3:48 pm on or about March 14, 2015,
HASANZADEH sent an email from his personal email account to Coconspirator B
with the subject line, “HXXXXXXX.”? Attached to the March 14, 2015 email
were highly sensitive and proprietary technical documents and data that belonged
to Company A. The stolen documents and data concerned one of Company A’s
most valuable technologies — a central processing unit (“CPU”) hereafter referred
to as “Omega.” Company A created Omega after years of research and
development and estimates that it is worth tens of millions of dollars.

29. At approximately 6:18 pm on or about April 1, 2015,

HASANZADEH sent an email from his personal email account to Coconspirator B
with the subject line, “First revision.” As before, HASANZADEH attached to the
email highly sensitive and proprietary technical documents and data belonging to

Company A.

 

2 Because the subject line of this email referred to the codename of Company A’s
proprietary technology, it has been partially obscured in the Indictment.

9
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.88 Filed 12/16/20 Page 10 of 16

30. At approximately 6:18 pm on or about April 1, 2015,

HASANZADEH forwarded the same email (and attachments) to Coconspirator A
(subject line: “Fw: First revision”).

31. Onor about April 23, 2015, HASANZADEH’s wife, an Iranian
national living in Michigan who did not work for Company A, sent an email to one
of HASANZADEH’s personal email accounts with the subject line, “Love U So
Much.” The email included notes dated April 13, 2015 from an internal Company
A meeting, and schematics and technical details regarding one of Company A’s
confidential and proprietary printed circuit boards. Taken together, the internal
meeting notes, schematics, and technical details constituted an “ingredient list” that
would allow someone else to replicate and manufacture Company A’s proprietary
printed circuit board.

32. At approximately 12:32 pm on or about May 4, 2015,

HASANZADEH sent an email from his personal email account to Coconspirator A
with the subject line, “Sch.” A day later, on or about May 5, 2015 at approximately
9:49 am, HASANZADEH sent another email from his personal email account to
Coconspirator A with the subject line, “Description.” Attached to both the May 4
and 5, 2015 emails were numerous highly sensitive and proprietary technical

documents and data belonging to Company A.

10
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.89 Filed 12/16/20 Page 11 of 16

33. At approximately 4:03 pm on or about May 17, 2015,
HASANZADEH used his personal email account to send an email to
Coconspirator A with the subject line, “Re 1st Code.” This email contained highly
sensitive and proprietary technical documents and data, including schematics, that
belonged to Company A.

34. Onor about May 20, 2015, HASANZADEH used his personal email
account to send an email to Coconspirator A (subject: “SCGXFC387F23C8N”)
which contained a highly sensitive and proprietary functional specification for an
integrated circuit that was designed by and belonged to Company A. Part of the
functional specification had been edited, but the bulk of the specification contained
highly sensitive and proprietary information related to Company A’s integrated
circuit design.

35. Onor about April 10, 2016, HASANZADEH used his personal email
account to send multiple emails to Coconspirator A. One of the emails that
HASANZADEH sent to Coconspirator A at approximately 1:10 pm on or about
April 10, 2016 lacked a subject line, but contained a highly sensitive and
proprietary technical document and data concerning an integrated circuit design
that belonged to Company A. The technical information and data contained in the

April 10, 2016 email related to Company A’s Omega product and the proprietary

11
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.90 Filed 12/16/20 Page 12 of 16

document contained the warning, “[Company A] Confidential Document not to be
distributed or duplicated without permission.”

36. Onor about April 11, 2016, HASANZADEH forwarded this email
(and attachment) to his wife. The forwarded email contained neither a subject line
(other than “Fw:”) nor any text in the body of the email.

37. At approximately 2:15 pm on or about May 1, 2016, HASANZADEH
used his personal email account to send an email to Coconspirator A with the
subject line, “files.” Nine highly sensitive and proprietary technical documents
were attached to the email.

38. HASANZADEH and his coconspirators failed to apply for, receive, or
possess one or more license(s) from OFAC to export any of the technology set
forth above from the United States to Iran.

All in violation of 50 U.S.C. § 1705 and 31 C.F.R. Parts 560.203, 560.204, and
560.418.
COUNTS TWO—EIGHT

50 U.S.C. § 1705 and 31 C.F.R. Parts 560.203, 560.204, and 560.418 —
Unlawful export of technology to Iran

39. Onor about each of the dates specified below, in the Eastern District
of Michigan and elsewhere, HASANZADEH unlawfully, knowingly, and willfully
exported and supplied and caused to be exported and supplied from the United

States to Iran, technology, including schematics, layouts, designs, projects,

12
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.91 Filed 12/16/20 Page 13 of 16

diagrams, performance reports, and other documents and data, without having first
obtained the required licenses from the Secretary of the Treasury and/or OFAC, in
violation of Title 50, United States Code, Section 1705, and Title 31, Code of

Federal Regulations, Parts 560.203, 560.204, and 560.418.

 

Count | Date From To Time Subject

 

 

2 3/14/15 | Defendant | Coconspirator B | 3:48 pm HXXXXXKXX

 

3 4/1/15 | Defendant | Coconspirator B | 6:18 pm First revision

 

4 4/1/15 | Defendant | Coconspirator A | 6:18 pm | Fw: First revision

 

5 5/4/15 | Defendant | Coconspirator A | 12:32 pm Sch

 

6 5/5/15 | Defendant | Coconspirator A | 9:49 am Description

 

7 4/10/16 | Defendant | Coconspirator A | 1:10 pm

 

8 5/1/16 | Defendant | Coconspirator A | 2:15 pm files

 

 

 

 

 

 

 

 

FORFEITURE ALLEGATIONS
40. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides
notice to HASANZADEH of its intention to seek forfeiture of all proceeds, direct
or indirect, or property traceable thereto, all property that facilitated the

commission of the violations alleged, or property traceable thereto, and all property

13
 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.92 Filed 12/16/20 Page 14 of 16

involved in, or property traceable thereto, of the violations set for in this
Indictment.
41. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of HASANZADEH:
a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

Q

. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United
States Code, Section 2461(c).

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson

 

14
Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.93 Filed 12/16/20 Page 15 of 16

MATTHEW SCHNEIDER
United States Attorney

MICHAEL C. MARTIN
Chief, National Security Unit
Eastern District of Michigan

s/Douglas C. Salzenstein

 

DOUGLAS C. SALZENSTEIN
Assistant United States Attorney
Eastern District of Michigan

ADAM P. BARRY

Trial Attorney

National Security Division

United States Department of Justice

Dated: December 16, 2020

15
 

Case 2:20-cr-20594-DPH-APP ECF No. 21, PagelD.94 Filed 12/16/20 Page 16 of 16
Case:2:20-cr-20594

 

 

United States District Court Criminal Case Cove Judge: Hood, Denise Page
Eastern District of Michigan MJ: Patti, Anthony P.
Filed: 12-16-2020 At 12:51 PM

 

 

NOTE: Itis the responsibility of the Assistant U.S. Attorney signing this form to complete it accur INDI USA V. HASANZADEH (DA)

 

 

Companion Case Number:

 

   

e based on LCrR 57.10(b)(4)*:

 

LYes HINo AUSA’s Initials: TAS

 

 

 

 

a

Case Title: USA v. Amin Hasanzadeh
County where offense occurred: Washtenaw
Offense Type: Felony

Indictment -- based upon prior complaint [Case number: 19-30572]

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attgrney of record for
the above captioned case

 
 

i

December 16, 2020 Fy

 

 

Date Douglag C/ Salzenstein t ‘
Agsistant United States Attprne
211 W. Fort Street, Suite 2001
Detroit, MI 48226
doug.salzenstein@usdoj.gov
(313) 226-9196
Bar #: P59288

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
